Citation Nr: 1629974	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  14-27 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include depression, chronic anxiety, anxiety disorder, not otherwise specified (NOS), mood disorder, NOS, and posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity peripheral neuropathy, secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity peripheral neuropathy, secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to an earlier effective date prior to September 14, 2012 for the grants of service connection for bilateral lower extremity peripheral neuropathy secondary to service-connected diabetes mellitus, type II.



REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to June 1973, to include service in the Republic of Vietnam.

These matters come to the Board of Veterans' Appeals (Board) on appeal from September 2010 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case is currently under the jurisdiction of the RO in Atlanta, Georgia.  The September 2010 rating decision denied service connection for PTSD and the July 2013 rating decision granted service connection for left and right lower extremity peripheral neuropathy secondary to service-connected diabetes mellitus, type II, assigning a 10 percent disability rating for both effective September 14, 2012, the date of claim.  

A claim for service connection for a psychiatric disability is deemed to encompass all psychiatric diagnoses reasonably presented in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects that the Veteran has been diagnosed with depression, chronic anxiety, anxiety disorder, NOS, and mood disorder, NOS; therefore, pursuant to Clemons, the Board has expanded the service connection claim for PTSD as reflected on the title page of this decision.

The Board notes that in the July 2014 notice of disagreement, the Veteran and his representative raised the issue of entitlement to service connection for bilateral upper extremity peripheral neuropathy secondary to service-connected diabetes mellitus, type II.  These issues have not yet been adjudicated by the AOJ.  They are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to an initial disability rating in excess of 10 percent for left lower extremity peripheral neuropathy, secondary to service-connected diabetes mellitus, type II, and entitlement to an initial disability rating in excess of 10 percent for right lower extremity peripheral neuropathy, secondary to service-connected diabetes mellitus, type II, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

An informal claim for service connection for bilateral lower extremity peripheral neuropathy secondary to service-connected diabetes mellitus, type II, was received on September 14, 2012.


CONCLUSION OF LAW

The criteria for an earlier effective date prior to September 14, 2012, for service connection for bilateral lower extremity peripheral neuropathy secondary to service-connected diabetes mellitus, type II, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400(b)(2)(i) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board observes that the Veteran's claim of entitlement to an earlier effective date for the grant of service connection of bilateral lower extremity peripheral neuropathy secondary to service-connected diabetes mellitus, type II, under 38 U.S.C.A. § 5110 is a downstream issue from the grant of entitlement.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held that no Veterans Claims Assistance Act of 2000 notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

Relevant to the duty to assist, the Veteran did not identify any relevant outstanding evidence in connection with his claims decided herein.  Thus, the Board finds that VA has fully satisfied the duty to assist and the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Laws and Regulations

In general, except as otherwise provided, the effective date of an evaluation of an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a). To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, the AOJ will forward an application form to the claimant for execution.  If the AOJ receives a complete application from the claimant within one year from the date it was sent, then the AOJ will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2015).

For claims of entitlement to service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service; otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2015).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of claim.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Servello, 3 Vet. App. at 196.

Analysis

The Veteran contends that he is entitled to an effective date earlier than September 14, 2012, for the grants of service connection for left and right lower extremity peripheral neuropathy, secondary to service-connected diabetes mellitus, type II.  He specifically contends that, his peripheral neuropathy is a complication of his service-connected diabetes mellitus, type II; therefore the effective date for peripheral neuropathy should be the same as the effective date of service connection for diabetes, April 29, 2010.  

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an earlier effective date prior to September 14, 2012, for the grant of service connection for bilateral lower extremity peripheral neuropathy secondary to service-connected diabetes mellitus, type II.  

The laws and regulations governing effective dates are clear.  For claims of entitlement to service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service; otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2015).  In this case, the date of the Veteran's informal claim of service connection for peripheral neuropathy of the left and right lower extremities is September 14, 2012, the date his informal claim was received by VA.  There is no correspondence or any other evidence dated prior to the date the Veteran's informal claim was received that suggests an intent to file a claim for service connection for peripheral neuropathy of the lower extremities.  
In summary, the Board finds that the criteria for an effective date earlier than September 14, 2012, for the grant of service connection for bilateral lower extremity peripheral neuropathy secondary to service-connected diabetes mellitus, type II have not been met.


ORDER

Entitlement to an earlier effective date prior to September 14, 2012, for service connection for bilateral lower extremity peripheral neuropathy secondary to service-connected diabetes mellitus, type II, is denied.  


REMAND

Although further delay is regrettable, the Board finds that additional development is required before a decision can be rendered on the merits of the claim for entitlement to service connection for an acquired psychiatric disorder to include depression, chronic anxiety, anxiety disorder, NOS, mood disorder, NOS, and PTSD, and entitlement to disability ratings in excess of 10 percent respectively for left and right lower extremity peripheral neuropathy, secondary to service-connected diabetes mellitus, type II.


Acquired psychiatric disorder to include depression, chronic anxiety, anxiety disorder, not otherwise specified, mood disorder, not otherwise specified, and PTSD

The Veteran contends that exposure to constant mortar and rocket attacks during his two tours of duty in Vietnam resulted in emotional and psychological problems that he states were not present before he went to Vietnam.  

The Veteran's service treatment records (STR's) reflect that the Veteran was diagnosed with chronic anxiety and chronic anxiety reaction after complaining of nervousness.  Post-service VA treatment records reflect a diagnosis of anxiety, NOS, in December 2009, depressive disorder in December 2010, and PTSD in partial remission in March 2011.  A July 2011 VA treatment note shows a diagnosis of PTSD with depression.  

An August 2010 VA initial evaluation for PTSD report reflects that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner diagnosed anxiety disorder, NOS and stated that an opinion as to whether the Veteran's anxiety disorder was caused by or a result of the in-service mental health treatment or otherwise related to service could not be provided without resort to mere speculation.  The examiner stated there was no objective evidence to support a diagnosis of PTSD or anxiety until 2009.  Additionally, the examiner stated the Veteran had post-service intercurrent stressors related to his wife's chronic physical and mental illnesses.

An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement and states whether there is additional evidence that would enable the necessary opinion to be provided.  Jones v. Shinseki, 23 Vet. App. 382 (2012).  While the examiner diagnosed the Veteran with anxiety disorder, NOS, the rationale provided, in part, was regarding PTSD which the examiner stated the Veteran did not have.  Additionally, the examiner did not state whether additional evidence would enable the necessary opinion to be provided, discuss the other psychiatric diagnoses in the Veteran's VA treatment records, or take into account the Veteran's March 2010 stressor statement that he didn't have any emotional or psychological problems before going to Vietnam, and continued to deal with those problems after military service.  As such, the Board finds that opinion to be inadequate and of reduced probative value.

During the August 2010 VA examination, the Veteran reported that he had been hospitalized for depression in 2009 in/at Orange Park.  After review of the claims file it appears that those records have not been associated with the file.  
A July 2014 VA initial PTSD report also revealed that the Veteran's symptoms do not meet the diagnostic criteria for PTSD.  The examiner diagnosed the Veteran with mood disorder, NOS, and stated his symptoms caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  No opinion was provided on whether the mood disorder, NOS, was caused by or related to service or the in-service mental health treatment and diagnosis of chronic anxiety.  

As it is still unclear whether the Veteran has an acquired psychiatric disorder that was caused by or related to service, to include the in-service mental health treatment and diagnosis of chronic anxiety, a new VA examination with opinion is warranted.  Additionally, any outstanding VA or private treatment records should be obtained and associated with the claims file.  

Entitlement to initial disability ratings in excess of 10 percent for left and right peripheral neuropathy of the lower extremities secondary to service-connected diabetes mellitus, type II.

In the Veteran's July 2014 notice of disagreement, the Veteran asserted his bilateral lower extremity peripheral neuropathy symptoms were worse than the initial 10 percent disability ratings, and further stated that his symptoms had worsened since the initial rating decision.  Specifically, the Veteran reported a worsening in both the total area affected as well as the degree and frequency of symptoms.  

As the Veteran's reports suggest a possible worsening of the condition since the most recent July 2013 VA examination, the most recent examination may not reflect the current state of the Veteran's bilateral lower extremity peripheral neuropathy secondary to service-connected diabetes mellitus, type II, disability.  As such, the Board finds it appropriate to afford the Veteran a new VA examination to evaluate the severity of his bilateral lower extremity peripheral neuropathy.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA treatment records pertinent to the claims on appeal.

2.  Contact the Veteran and ask whether the 2009 hospitalization for depression he reported at the August 2010 VA examination was VA treatment or private medical treatment.  If it is VA treatment, obtain and associate those records with the claims file.  If the Veteran identifies a private medical provider, the Veteran should be requested to complete and sign a VA Form 21-4142, Authorization and Consent to Release Information to VA, and arrangements should thereafter be made to obtain the Veteran's treatment records from the facility.  A response, negative or positive, should be associated with the claims file.

3.  Following completion of the above, the Veteran should be afforded a VA mental disorders/PTSD examination, with a VA examiner who hasn't previously examined him, if possible.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including current diagnostic testing.  The claims file, to include a copy of this Remand, must be made available to and pertinent documents therein reviewed by the examiner.  The examiner should provide the following:

a)  Diagnose all psychiatric disabilities found.  The examiner should take into account the fact that the Veteran has in-service diagnoses of chronic anxiety and chronic anxiety reaction, and subsequent diagnoses of depression, PTSD, anxiety disorder, NOS, and mood disorder, NOS.

b)  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current diagnosed psychiatric disorder, including those listed above, was caused by or otherwise related to his active duty service to include the in-service mental health treatment and diagnoses of chronic anxiety and chronic anxiety reaction.

Specifically, the examiner should comment on the Veteran's report that he did not experience any emotional or psychological problems before his two tours in Vietnam where he was exposed to constant mortar and rocket attacks.  

The examiner should also provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner is unable to answer the questions posed without resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

4.  Schedule the Veteran for a VA examination with an appropriate examiner to ascertain the severity and manifestations of his service-connected bilateral lower extremity peripheral neuropathy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including current diagnostic testing. If such testing is contraindicated, the examiner should explain why.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disabilities.

The examiner should report all signs and symptoms necessary for rating the Veteran's peripheral neuropathy of the left lower extremity and right lower extremity under the rating criteria.  In particular, the examiner should identify the nerve(s) affected and determine whether the impairment is mild, moderate, or severe.  He or she should also state whether there is incomplete or complete paralysis.

5.  The AOJ should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

6.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


